
	
		I
		111th CONGRESS
		2d Session
		H. R. 5480
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2010
			Mr. Polis of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to direct the Secretary to competitively award grants to, or enter into
		  cooperative agreements with, Governors of States to carry out comprehensive and
		  innovative strategies to end childhood hunger, including establishing
		  public-private partnerships and alternative models for service delivery that
		  promote the reduction or elimination of childhood hunger by
		  2015.
	
	
		1.Short titleThis Act may be cited as the
			 Ending Childhood Hunger Challenge Act
			 of 2010.
		2.State childhood
			 hunger challenge grantsThe
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) is
			 amended by inserting after section 22 the following:
			
				23.State childhood
				hunger challenge grants
					(a)In
				generalFrom the amounts
				appropriated under subsection (k), the Secretary may competitively award
				grants, or enter into competitively awarded cooperative agreements with, the
				Governors of States to carry out comprehensive and innovative demonstration
				projects to end childhood hunger, including projects that establish
				public-private partnerships and alternative models for service delivery that
				promote the reduction or elimination of childhood hunger by 2015.
					(b)Grant
				sizeIn determining the size
				of a grant to award to a State under this section, the Secretary shall
				consider—
						(1)the proportion of
				children in the State certified as eligible for free and reduced price meals
				under this Act; and
						(2)the rates of food
				insecurity, hunger, or poverty in the State, as determined by the
				Secretary.
						(c)ApplicationTo
				be eligible to receive a grant or cooperative agreement under this section, a
				Governor of a State shall submit to the Secretary an application at such time,
				in such manner, and containing such information as the Secretary may
				require.
					(d)ProjectsA Governor of a State receiving funds under
				this section shall use such funds to carry out a demonstration project based on
				a comprehensive and innovative strategy to end childhood hunger, including a
				project that—
						(1)enhances benefits
				or provides for innovative program delivery models in the Federal child
				nutrition programs, including the school meal programs, afterschool snack
				programs, summer feeding programs, weekend feeding programs, child and adult
				care food programs, the Special Supplemental Nutrition Program for Women,
				Infants, and Children established under the Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.), and programs under the Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.);
						(2)increase access
				and participation in Federal child nutrition programs; and
						(3)improve the
				coordination of Federal, State, and community resources and services aimed at
				eliminating food insecurity and hunger, including Federal nutrition assistance
				programs, Federal child nutrition programs, other Federal, State, or local
				assistance programs and services, and private or nonprofit assistance
				efforts.
						(e)Selection
				criteria
						(1)In
				generalThe Secretary, in consultation with the Secretaries
				listed in
				paragraph (2), shall determine the
				range of projects to be funded under this section and evaluate applications
				submitted under subsection (c) based on publicly disseminated criteria that may
				include—
							(A)a description of the target population,
				including children eligible for free or reduced price meals under this Act or
				section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) that are
				at risk of experiencing hunger or food insecurity;
							(B)a commitment to approaches that use
				rigorous methodologies for implementation and evaluation, as described in
				subsection (g);
							(C)a comprehensive
				and innovative strategy to reduce the risk of childhood hunger or provide a
				significant improvement to the food security status of households with
				children;
							(D)as part of the comprehensive and innovative
				strategy, a consideration of approaches to improve the nutritional status of
				children eligible for free and reduced price meals under this Act or section 4
				of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.);
							(E)a partnership
				among public and private stakeholders that demonstrates a commitment to
				collaborate toward ending childhood hunger through a coordinated plan;
							(F)a preference for
				projects with a 25 percent non-Federal match that may be provided in cash or
				fairly evaluated in-kind contributions, including facilities, equipment,
				services, or staffing from a State government, a local government, or a private
				source; and
							(G)such other
				criteria as are determined by the Secretary.
							(2)ConsultationThe
				Secretary shall consult with—
							(A)the Secretary of
				Health and Human Services;
							(B)the Secretary of
				Labor;
							(C)the Secretary of
				Education; and
							(D)the Secretary of
				Housing and Urban Development.
							(f)RequirementsA
				Governor of a State receiving funding under this section to carry out a
				demonstration project shall provide for—
						(1)a collaboration
				among key stakeholders in the State, such as representatives from business,
				nonprofits, faith- and community-based organizations, institutions of higher
				education, the philanthropic sector, and public agencies that oversee Federal
				child nutrition programs, education, housing, public health, and other social
				service programs;
						(2)a collaborative
				planning process that results in a comprehensive agenda to eliminate childhood
				hunger that is—
							(A)described in a
				detailed project plan; and
							(B)provided to the
				Secretary for approval;
							(3)an annual
				budget;
						(4)specific
				performance goals, including the goal to sharply reduce or eliminate food
				insecurity among children in the State by 2015, as determined through a
				methodology prescribed by the Secretary and carried out by the Governor;
				and
						(5)an independent
				evaluation described in
				subsection (g).
						(g)EvaluationEach Governor of a State receiving funding
				under this section, with respect to any project carried out with such funds in
				the State, shall carry out an independent evaluation—
						(1)that measures the
				impact of any activities carried out under the project on the level of food
				insecurity in the State that—
							(A)focuses
				particularly on the rate of food insecurity among children in the State;
							(B)includes a
				preimplementation baseline and annual measurements taken during the project of
				the level of food insecurity in the State; and
							(C)is carried out
				using a scientifically valid methodology prescribed by the Secretary;
				and
							(2)that
				evaluates—
							(A)the impact of the
				project on appropriate participation, food security, nutrition, and associated
				behavioral outcomes among participating children; and
							(B)using rigorous
				experimental designs and methodologies, particularly random assignment or other
				methods that are capable of producing scientifically valid information, to
				determine which activities are effective in reducing the prevalence or
				preventing the incidence of food insecurity and hunger in the community,
				especially among children.
							(h)ReportingNot
				later than December 31, 2011 and each December 31 thereafter until the date on
				which the last evaluation under subsection (g) of a project funded under this
				section is completed, the Secretary shall—
						(1)submit to the
				Committee on Agriculture and the Committee on Education and Labor of the House
				of Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate, a report that includes a description of—
							(A)the status of each
				demonstration project carried out with funds under this section; and
							(B)the results of any
				evaluations of the demonstration projects completed during the previous fiscal
				year; and
							(2)ensure that the
				evaluation results are shared broadly to inform policy makers, service
				providers, other partners, and the public in order to promote the wide use of
				successful strategies.
						(i)Limitations
						(1)DurationNo
				project may be funded under this section for more than 5 years.
						(2)Number of
				projectNo State may receive funds under this section to carry
				out more than 1 project.
						(3)Performance
				basisFunds provided under this section shall be made available
				to a Governor of a State for each year of the grant or contract awarded to such
				State. The amount of funds provided for each year shall be contingent on the
				satisfactory implementation of the project plan submitted under
				subsection (f)(2) and progress towards
				the performance goals defined in the plan.
						(4)Altering
				nutrition assistance program requirements
							(A)In
				generalNo project that makes use of, alters, or coordinates with
				the supplemental nutrition assistance program may be funded under this section
				unless the project is fully consistent with the project requirements described
				in section 17(b)(1)(B) of the Food and Nutrition Act of 2008 (7 U.S.C.
				2026(b)(1)(B)).
							(B)RequirementsIn
				determining whether a project is fully consistent with the requirements
				described in
				subparagraph (A) and therefore
				eligible to be funded under this section, the Secretary shall ensure that
				allowing the project to be funded under this section—
								(i)would demonstrably
				advance the goal of ending childhood hunger, as positively determined by the
				Secretary;
								(ii)would preserve
				all existing entitlements to nutrition assistance benefits and services;
								(iii)would not
				restrict eligibility or reduce benefits for any individual; and
								(iv)would not result
				in a transfer of funding designated by law for a specific program authorized
				under this Act, the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), the
				commodity supplemental food program established under section 5 of the
				Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law
				93–86), the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501 et seq.), or
				the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), to any other
				program.
								(5)Other
				benefitsFunds made available under this section may not be used
				for any project in a manner that is inconsistent with—
							(A)the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.);
							(B)the Food and
				Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
							(C)the Emergency Food
				Assistance Act of 1983 (7 U.S.C. 7501 et seq.).
							(j)DefinitionsFor
				purposes of this section:
						(1)ChildThe
				term child means a person under the age of 18.
						(2)Eligible
				entityThe term
				eligible entity means a public or private not-for-profit agency or
				organization, as determined by the Secretary.
						(3)Governor of a
				StateThe term Governor of a State means—
							(A)a Governor of a
				State; or
							(B)an eligible entity
				approved by a Governor of a State.
							(k)Authorization of
				appropriationsThere are
				authorized to be appropriated $50,000,000 to carry out this section for fiscal
				years 2011 through 2015, to remain available until September 30,
				2015.
					.
		
